Citation Nr: 1708141	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.

5.  Entitlement to service connection for neurological problem, to include headaches, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for joint pain, to include arthritis, to include as due to undiagnosed illness.

8.  Entitlement to service connection for an upper respiratory disability, to include as due to undiagnosed illness.

9.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected gout or chronic sinusitis with allergic rhinitis.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

11.  Entitlement to an increased rating in excess of 20 percent for gout.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the March 2008 rating decision, the RO denied entitlement to an increased rating in excess of 20 percent for gout and service connection for diabetes mellitus.  In the May 2010 rating decision, the RO denied to reopen the Veteran's applications to reopen his claims of entitlement to service for bilateral arthritis of the knee, hypertension, and arthritis.  Additionally, RO denied service connection for an upper respiratory disability, neurological problems, GERD, and hypertension.   

In October 2016, the Veteran presented sworn testimony during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral knee disability; arthritis; an upper respiratory disability; diabetes mellitus; GERD; and an increased rating in excess of 20 percent for gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee disability, then characterized as bilateral arthritis of the knee.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

2.  Evidence received since the January 2004 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.

3.  In a January 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for arthritis.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.
4.  Evidence received since the January 2004 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for arthritis.

5.  In an October 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran did not appeal this decision, and new and material evidence was not received within one year after it was issued.

6.  Evidence received since the October 2008 rating decision relates to an unestablished fact that raises a reasonable possibility of substantiating the claim of service connection for hypertension. 

7.  The evidence is at least evenly balanced as to whether the Veteran's hypertension is aggravated by his service-connected sleep apnea.

8.  The evidence is at least evenly balanced as to whether the Veteran's headaches are related to service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's claim for entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the January 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The January 2004 rating decision that denied the Veteran's claim for entitlement to service connection for arthritis is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

4.  Since the January 2004 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The October 2008 rating decision that denied the Veteran's claim for entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

6.  Since the October 2008 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for hypertension, secondary to service-connected sleep apnea on an aggravation basis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

8.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting the application to reopen the previously denied claims of entitlement to service connection for bilateral knee disability, arthritis, and hypertension, and service connection for hypertension and headaches further discussion of the VCAA is unnecessary.

II.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previous and final disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is not available to corroborate it.  Id; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

A.  Bilateral Knee Disability

The Veteran's original claim for service connection a bilateral knee disability, originally adjudicated as two separate claims for right and left knee arthritis, was denied in an August 2002 rating decision, on the basis that the Veteran did not have a current knee arthritis disability.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the August 2002 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.
In July 2003, the Veteran submitted a claim for entitlement to service connection for arthritis.   

In a January 2004 rating decision, the RO denied entitlement to service connection for bilateral arthritis of the knees, also claimed as arthritis, on the basis that there was no evidence of a nexus between a current knee disability and his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the January 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 2004 rating decision consisted of service treatment records (STRs), VA treatment records, Social Security Administrative (SSA) records, and a June 2000 VA examination report.  

In particular, a December 1999 STR indicates that in July 1997, the Veteran underwent status post osteochondroma excision on distal right femur with subsequent neuroma and pain.  The December 1999 examining physician indicated that the Veteran had paresthesia in the distal aspect of the scar and also around the anteromedial aspect of his knee.  He was also diagnosed with right knee symptomatic neuroma.  In a June 2000 VA examination report, the examiner noted that the Veteran had normal ranges of motion of the bilateral knees.  A July 2002 VA treatment report shows an assessment of possible degenerative joint disease (DJD) of the knees.

Since the RO's January 2004 denial, the relevant evidence includes VA treatment reports, the Veteran's statements, an August 2008 joint examination report, and the Veteran's spouse's November 2009 statement.  In the August 2008 joint examination report, the VA examiner diagnosed gouty arthritis affecting the bilateral knees.  The Veteran's spouse's November 2009 statement indicates that she has known the Veteran since his military service and has witnessed his bilateral knee pain in and since service.  Additionally, VA treatment records show continued treatment for his bilateral knees. 

The above reflects that there is new evidence that relates to the basis for the prior denial.  Most significantly, the Veteran's spouse's statements concerning the Veteran's continuity of symptomatology beginning in service and since had not previously been considered.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms combined with post service medical evidence of treatment for bilateral knee pain meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the lay evidence in this case is competent and credible.  The lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's bilateral knee difficulties since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the evidence received since January 2004 are new and material evidence, and the reopening of the claim of service connection for a bilateral knee disability is warranted. 

B.  Arthritis

Here, the Veteran's original claim for service connection arthritis was denied in a June 2003 rating decision, on the basis that it did not occur in or was caused by his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  
Accordingly, the June 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In July 2003, the Veteran submitted a claim for entitlement to service connection for arthritis.   

In a January 2004 rating decision, the RO denied entitlement to service connection for bilateral arthritis of the knees, also claimed as arthritis, on the basis that there was no evidence of a nexus between current arthritis and his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the January 2004 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the January 2004 rating decision consisted of STRs, SSA records, and VA treatment records. 

In particular, the evidence showed that SSA records dated in November 2000 reveal no abnormalities of the peripheral joints.  A July 2002 VA treatment report shows an assessment of possible DJD of the knees.  

Since the RO's January 2004 denial, the relevant evidence includes VA treatment reports, the Veteran's statements, the Veteran's spouse's November 2009 statement, January 2008 VA examination report, and an August 2008 joint examination report.  

Specifically, the Veteran's spouse's statement indicates that she has witnessed the Veteran's joint pain, such as arthritis, in and since service.  

The above reflects that there is new evidence that relates to the basis for the prior denial.  The Veteran's spouse's statements concerning the Veteran's continuity of symptomatology beginning in service and since had not previously been considered.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the lay evidence in this case is competent and it is presumed credible for purposes of reopening.  The lay evidence is competent and credible as it pertains to first-hand observations of the Veteran's joint pain, such as arthritis since service separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the evidence received since January 2004 is new and material evidence, and the reopening of the claim of service connection for arthritis is warranted. 

C.  Hypertension

Here, the Veteran's original claim for service connection hypertension was denied in an October 2008 rating decision, on the basis that it was not incurred by or caused by his military service.  He did not appeal that decision, nor was new and material evidence associated with the record within one year of its issuance.  

Accordingly, the October 2008 rating decision is final.  See 38 U.S.C.A. § 7105(c); Bond, 659 F.3d at 1362; 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The relevant evidence of record at the time of the October 2008 rating decision consisted of STRs, VA treatment records, the Veteran's statements, August 2008 examination report, and September 2008 addendum opinion. 

In particular, the Veteran's statements related his hypertension to his service-connected sleep apnea.  Additionally, the August 2008 examination report showed that the Veteran's hypertension may be potentially related to his diabetes mellitus.  In the September 2008 addendum opinion, the examiner found that the Veteran's hypertension was related to service-connected sleep apnea; however, the examiner noted that the Veteran's hypertension could be related to his obesity and genetics.  

Since the RO's October 2008 denial, the relevant evidence includes VA treatment reports, the Veteran's statements, and the Veteran's testimony during the October 2016 Board hearing.  Importantly, during the October 2016 Board hearing, the Veteran testified that he has experienced hypertension symptoms, such as lightheadedness, in and since service. 

The Board finds that the Veteran's statements concerning his continuity of symptomatology beginning in service and since had not previously been considered.  The Board finds that the evidence now showing lay evidence describing continuity of symptoms meet the low threshold of 38 C.F.R. § 3.156 and are new and material evidence to reopen the Veteran's claim.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board finds that the evidence received since October 2008 is new and material evidence, and the reopening of the claim of service connection for hypertension is warranted. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

A.  Hypertension

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Here, the Veteran claims that his hypertension is related to his service-connected sleep apnea. 

The medical evidence shows that the Veteran has a current diagnosis of hypertension.  See, e.g., VA treatment records dated January 2014.  Thus, a current disability has been shown.  Additionally, he is service-connected for sleep apnea.

Thus, the crux of the matter involves whether there is sufficient evidence of a relationship between his current hypertension and his service-connected sleep apnea. 

In a September 2008 VA addendum opinion, the examiner reviewed the Veteran's claims file and found that the Veteran's hypertension is at least as likely as not aggravated by his service-connected sleep apnea.  The examiner reasoned that "[t]here is increasing evidence to suggest that [obstructive sleep apnea (OSA)] is contributory in the setting of hypertension and that improving sleep apnea actually decreases hypertension.  This is per an article in American Family Physician 2002."  The examiner also stated that there "exists the possibility that the hypertension is related to his obesity genetics."

Although, the VA examiner stated that the Veteran's current hypertension may be related to his obesity genetics, the examiner ultimately found that the Veteran's hypertension was aggravated by his service-connected sleep apnea.  Additionally, the VA examiner's opinion was supported with a rationale and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Accordingly, the Board finds that the examiner's opinion that found that the Veteran's hypertension was aggravated by his service-connected sleep apnea is highly probative.  

Additionally, 38 C.F.R. § 3.310(b) provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation.  Hypertension is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for various ratings based on blood pressure readings.  The evidence of record contains blood pressure readings, which constitutes medical evidence that establishes the baseline level of severity of the hypertension.  Consequently, entitlement to service connection on an aggravation basis is warranted. 

Finally, there is no evidence or argument that hypertension, a chronic disease, manifested in service or within the one year presumptive period, and there is no evidence indicating a relationship between the hypertension and service.  Moreover, in the September 2008 addendum opinion, the VA examiner implicitly found a lack of causation of hypertension by the service connected sleep apnea by finding that the only relationship was on an aggravation basis.  Service connection for hypertension is therefore not warranted on any other basis.

The evidence is thus at least evenly balanced as to whether the Veteran's hypertension was aggravated by service-connected sleep apnea.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension, as aggravated by the service-connected sleep apnea, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310(b).

B.  Headaches

The Veteran claims that his headaches are due to his military service.  See, e.g., Board hearing transcript dated October 2016.  He asserts that he has had headaches in and since service.  

The Board notes that the Veteran initially claimed that he experienced neurological problem due to his military service.  However, during the October 2016 Board hearing, the Veteran clarified that his only neurologic problem is headaches.

The Veteran's STRs show that he complained of headaches.  See, e.g., STR dated November 1992.  Notably, in the November 1992 STR, the Veteran reported that he had a headache for three days.  

Two months prior to the Veteran's separation from service, in May 2000, he reported that he experienced headaches.  See Veteran's claim dated May 2000. 

In a June 2000 examination report, the examiner documented the Veteran's complaints of headaches. 

During a September 2006 examination, the Veteran reported that he has experienced headaches around 1990.  

In a November 2009 statement, the Veteran's spouse indicated that the Veteran has experienced headaches in and since service. 

VA treatment records dated from 2009 to 2015 documents the Veteran's complaints of headaches.  Additionally, VA treatment records show an assessment of headaches treated with prescribed medication.  See, e.g., VA treatment record dated June 2015. 

The Board finds that entitlement to service connection for headaches is warranted, for the following reasons. 


Initially, the Board finds the Veteran's and his spouses' statements indicating that the Veteran has had headaches in and since service to be competent and credible, as the Veteran and spouses statements have been consistent with the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) Caluza v. Brown, 7 Vet.App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").  For instance, the Veteran's STRs reflect that he did in fact complain of headaches.  Moreover, the Veteran has consistently reported headaches during VA treatment visits and during an examination.  Importantly, during a 2006 VA examination, the Veteran reported that he had initially experienced headaches around 1990.  

In addition, the medical evidence of record demonstrates a current headache disability.  See VA treatment record dated June 2015.  Thus, a current disability has been established.

Further, the in-service disease or injury element has been met.  The Veteran complained of headaches during his military service, is competent to do so, and his testimony in this regard is credible.

Moreover, the Veteran's reported symptoms since service coupled with the evidence of record sufficiently supports a nexus between the current headache disability and the Veteran's in-service symptoms. 

The evidence is thus at least evenly balanced as to whether the Veteran's headaches are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches on a direct basis is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Finally, as the Board grants service connection for headaches on a direct basis, the claim is satisfied in full and need not be considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


ORDER

The application to reopen a claim of service connection for bilateral knee disability is granted.

The application to reopen a claim of service connection for arthritis is granted.

The application to reopen a claim of service connection for hypertension is granted.

Entitlement to service connection for hypertension, secondary to service-connected sleep apnea on an aggravation basis, is granted.

Entitlement to service connection for headaches is granted.


REMAND

A.  Bilateral Knee Disability

The Veteran claims that he has a bilateral knee disability and that it is related to his military service.  Alternatively, he asserts that his knee disability is related to his service-connected gout. 

A September 1995 STR shows complaints of right knee pain.  A December 1999 STR indicates that in July 1997 the Veteran underwent status post osteochondroma excision on distal right femur with subsequent neuroma and pain.  The Veteran was still experiencing pain and therefore he was placed on limited duty.  The December 1999 examining physician diagnosed paresthesia in the distal aspect of the scar and also around the anteromedial aspect of his knee.  The examining physician also diagnosed right knee symptomatic neuroma.  In his December 1999 separation examination report, the Veteran reported swollen or painful joints. 

Following service, in June 2000, the Veteran was afforded a general examination.  Upon examination of the knees, the examiner noted that the Veteran had normal range of motions with no evidence of swelling, abnormal movement, instability, or weakness.  A March 2001 VA x-ray report shows minor abnormalities of the knees.  In a July 2002 VA treatment record, the VA physician assesses possible DJD of the knees.  

More recently, in an August 2008 joint examination report, the VA examiner diagnosed gouty arthritis affecting the bilateral knees.  During an April 2011 VA examination, the Veteran underwent a contemporaneous x-ray report that showed an old healed fracture of the right distal femur; however, the examiner indicated that the Veteran's bilateral knees were unremarkable.  The VA treatment records show continuous treatment for the Veteran's bilateral knee pain, to include prescribed medication and a knee brace.  Importantly, VA treatment records note arthritis of the knee and list knee arthralgia on a problem list; however, there is no assessment of the knees to confirm the diagnosis.  Thus, the Board finds that the evidence is unclear whether the Veteran has a current bilateral knee disability.  Therefore, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine whether the Veteran has a current knee disability and the etiology thereof. 

B.  Upper Respiratory Disability and Joint Pain, to include Arthritis 

As to the Veteran's claims for service connection for upper respiratory disability, to include as due to undiagnosed illness, and service connection for joint pain, to include arthritis, to include as due to an undiagnosed illness, the AOJ has not adjudicated these claims under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Therefore, a remand is warranted for the AOJ to consider these issues under this theory of entitlement, to include any appropriate development.
C.  Diabetes Mellitus

The Veteran claims that his diabetes mellitus is related to his military service.  In particular, he asserts that during service, he experienced low blood pressure, which later manifested as diabetes mellitus.  Alternatively, he asserts that his diabetes mellitus is related to his service-connected gout and his steroids used to treat his service-connected sinusitis and allergic rhinitis with nasal polyps.  See, e.g., Veteran's statement dated October 2007 and Board hearing transcript dated October 2016. 

Post service, a January 2002 VA treatment record notes that the Veteran has low blood sugar.  In an August 2007 VA treatment report, the Veteran was diagnosed with diabetes mellitus.  The examining physician related it to the Veteran's obesity.  

In a September 2008 addendum opinion, the examiner opined that the Veteran's diabetes mellitus is "unlikely" due to his steroids used to treat his service-connected sinusitis and allergic rhinitis with nasal polyps.  The examiner reasoned that the Veteran has "intermittently over the years is morbidly obese and has not resolved while off of his steroids.  Steroid diabetes is usually a transient condition but not always and thus I cannot say for sure that diabetes is not related to steroid use."

The Board finds that the September 2008 opinion is speculative, as the examiner used words like "unlikely" and "cannot say for sure."  See Obert v. Brown, 5 Vet. App. 30, 33(1993)); Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that the use of the phrase "may well be" with respect to causation was speculative); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").

Additionally, the examiner did not provide an opinion as to whether the Veteran's diabetes mellitus is related to his military service, caused or aggravated by his service-connected gout, or aggravated by his service-connected sinusitis and allergic rhinitis with nasal polyps.

Therefore, the Board finds that upon remand, a VA opinion should be obtained to determine the etiology of the Veteran's diabetes mellitus. 

D.  GERD

The Veteran claims that his GERD is related to his military service.  In a May 1995 STR, the Veteran complained of lower stomach pain.  Following service, in an April 2001 treatment record, the Veteran was diagnosed with GERD.

However, the medical evidence is unclear whether the Veteran has a current diagnosis of GERD.  Importantly, during the October 2016 Board hearing the Veteran testified that he has experienced stomach problems in and since service.

The Veteran has not been afforded a VA examination to determine whether he has GERD and whether it is related to his military service.  Therefore, upon remand the Veteran should be afforded a VA examination to determine the nature and etiology os his claimed GERD. 

E.  Gout

The Veteran contends that his service-connected gout is more disabling than the current rating reflects.

The Veteran was last afforded a VA examination to assess the severity of his gout in April 2011.  At that time, the Veteran denied any incapacitating episodes.  Additionally, he indicated that he is able to walk up to one forth a mile without any assistive devices. 

During the October 2016 VA examination, the Veteran reported that his gout causes pain, swelling, and incapacitating episodes.  He explained that his pain is so severe that he is unable to walk to a few distance without some type an assistive device. 

Given the length of time since the most recent VA examination and that the Veteran reported worsening symptoms since his last VA examination the Board finds that upon remand the Veteran should be afforded a new VA examination to determine the current severity of his service-connected gout.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2015.  All such available documents should be associated with the claims file.

2.  Schedule the Veteran for a VA examination from an appropriate physician as to the etiology of any current bilateral knee disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify any current knee disabilities, i.e., since the Veteran filed his claim in May 2010.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability had its onset during military service or is otherwise related to service.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it was caused or aggravated by his service-connected gout.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner must provide a rationale for the opinions given.  The VA examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Obtain a VA medical opinion from an appropriate physician as to the etiology of the Veteran's diabetes mellitus.  The physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus had its onset during military service or is otherwise related to service.

In addressing the opinion above, the physician should comment and address the January 2002 VA treatment record noting that the Veteran had low blood sugar. 

Additionally, the physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that diabetes mellitus was caused or aggravated by his service-connected gout or chronic sinusitis with allergic rhinitis with nasal polyps, to include prescribed medication such as steroids.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide a rationale for the opinions given.  The VA physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Schedule the Veteran for a VA examination from an appropriate physician as to the etiology of current GERD.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran suffers from GERD, i.e., approximately since the Veteran filed his claim in May 2010.  Then, as to any such disability, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disability had its onset during military service or is otherwise related to service.

The examiner must provide a rationale for the opinions given.  The VA examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the VA examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Then, schedule the Veteran for a new VA examination as to the severity of his gout.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should examine the Veteran and render findings in accordance with the currently applicable examination worksheet or disability benefits questionnaire.  Attention should be directed to loss of motion, functional loss due to pain, severity, and additional disability during flare-ups.  All opinions must be supported by a detailed rationale.

6.  After conducting any additional development deemed appropriate, readjudicate the issues on appeal, to include the claims of entitlement to service connection for upper respiratory disability, to include as due to undiagnosed illness, and service connection for joint pain, to include arthritis, to include as due to an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


